DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limiations.

	A mounting assembly for an optical element of a lighting lamp, comprising: a base, a top frame, and at least two side frames, and wherein: one end of each of the at least two side frames is connected to the base and the other end of each of the at least two side frames is connected to the top frame, the at least two side frames, the base and the top frame enclose a mounting space for fixing the optical element, the at least two side frames are configured to be distributed around the optical element and to be connected to a side edge of the optical element, and bottom ends of the at least two side frames are clamped and fixed to the base.

	A light source module, comprising: a light source panel provided with a light emitting element, an optical element, and a mounting assembly comprising a base, a top frame, and at least two side frames, and wherein one end of each of the at least two side frames is connected to the base and the other end of each of the at least two side frames is connected to the top frame, the at least two side frames, the base and the top frame enclose a mounting space for fixing the optical element, and the at least two side frames are configured to be distributed around the optical element and to be connected to a side edge of the optical element; and wherein the optical 

	A lighting lamp, comprising a lamp base and a light source module, wherein the light source module is connected to the lamp base, wherein the light source module comprises a light source panel provided with a light emitting element, an optical element, and a mounting assembly comprising a base, a top frame, and at least two side frames, and wherein one end of each of the at least two side frames is connected to the base and the other end of each of the at least two side frames is connected to the top frame, the at least two side frames, the base and the top frame enclose a mounting space for fixing the optical element, and the at least two side frames are configured to be distributed around the optical element and to be connected to a side edge of the optical element; and wherein the optical element is assembled into the mounting space, light of the light emitting element is configured to be incident into the optical element, and the optical element comprises a top end, a bottom end, a side edge, a first surface, and a second surface, wherein both the first surface and the second surface are perpendicular to the top end, the bottom end, and the side edge, the first surface and the second surface are surfaces on opposite sides of the optical element, and the light of the light emitting element is incident from the top end, the bottom end or the side edge and is emitted from the first surface or the second surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ANABEL TON/Primary Examiner, Art Unit 2875